Supplemental Opinion on Ee-hearing.
Appeal from Dallas District Court. — Hon. J. H. Apple-gate, Judge.
Action to recover possession of certain merchandise, or its value, of which plaintiff alleges it is the owner. Plaintiff alleges that the said merchandise was wrongfully taken and wrongfully detained by defendant, as sheriff, under a writ of attachment in favor of W. T. Minchen against Jonas Nichols. Defendant answered, denying every allegation in said petition “except as hereinafter expressly admitted.” He admits that he is sheriff, and that he holds certain merchandise by virtue of an attachment in favor of "W. T. Minchen against Jonas Nichols, and says as follows: “But of any claims of this plaintiff to such ■ goods and merchandise the defendant has no knowledge, or information sufficient to form a belief.” The jury found for the plaintiff, and found the value of its interest to be three hundred and fifty-seven dollars and sixty-five cents. Defendant’s motion for a new trial was overruled, and judgment entered on the' verdict. Defendant appeals. — Affirmed.
Given, J.
*6441 *643I. A re-hearing was granted in this case for the reason that the former opinion was based upon a misapprehension as to the true state of the record. Happily, it does not often occur that we are. *644called upon, to consider a case presented with so little regard to the rules of practice as this is; but, notwithstanding the unsatisfactory condition of the record, we will consider the questions presented. The merchandise in question is clothing and furnishing goods contained in boxes. Plaintiff acquired the goods claimed by it under a chattel mortgage from Jonas Nichols, against whom the attachment was issued. A large lot of clothing and furnishing goods, contained in boxes, was taken, under the attachment, as the property of Jonas Nichols, and the controlling issue is whether that claimed by plaintiff was included in that taken by the defendant.- Jonas Nichols was examined on behalf of the plaintiff, and on cross-examination defendant put a number of questions, to which plaintiff’s objections were sustained. The objections were properly sustained, for the reason that it was not a proper cross-examination, and the matters inquired about were immaterial to the issues joined. Defendant sought to show by this cross-examination that the mortgage to plaintiff was voluntary, and void as to creditors of Jonas Nichols. No such issue was tendered. Exceptions were taken to other rulings on the evidence, but w'e find no error therein prejudicial to the defendant.
II. Appellant’s next contention is that the evidence does not sustain the finding that the goods claimed were taken by him under the attachment. The instructions are not before us, but it is not questioned that this issue was properly submitted to the jury. We have examined the evidence with care, and, though conflicting in seme particulars, we think it sufficiently supports the verdict, both as to the identity of the goods and their value. It is unnecessary that we set out the evidence.
*6452 *644III. It is said in the original abstract that the case of the Volger-Gendtner Trunk Company was *645consolidated with this, that said company was substituted as plaintiff, and that its petition was the same as this, except that the mortgage was upon different goods, and that the amount claimed was seventy-one dollars and forty-four cents. In appellant’s first amendment to his abstract, it is stated that the answer in that company’s case was the same as this. The only reference to that case in the evidence is where Jonas Nichols says that he bought goods of that firm, gave a note and mortgage therefor, which have not been paid, and that he turned over the goods, and they were taken to a cértain building. The only other reference to it in the record is in the caption of the record showing the submission to the jury, the title of both cases being stated. Appellant contends that, as the judgment was not divided so as to show what part is for plaintiff and what for said company, the verdict and judgment should be set aside. Our view of this record is that it must be construed as showing that only the case of J. V. Farwell Co. v. S. S. Zenor, Sheriff, was tried. The other case seems to have been lost sight of on the trial, and certainly has been on this appeal. Our conclusion is that the judgment of the district court should be affirmed.